Citation Nr: 0605108	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  99-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, B.J. & L.W.




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1970 to November 
1971.  

By rating action in June 1987, service connection was denied 
for a psychiatric disorder.  The veteran was notified of this 
decision and did not appeal.  

In February 1995, the Board of Veterans' Appeals (Board) 
denied service connection for PTSD.  

This matter initially came before the Board on appeal from a 
February 1998 decision by the RO which found that new and 
material evidence had not been received to reopen the claim 
of service connection for PTSD.  In April 2001, the Board 
reopened the veteran's claim and remanded the appeal for 
additional development.  The Board remanded the appeal for 
additional development in September 2004.  In August 2005, a 
hearing was held at the RO before the undersigned member of 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's current psychiatric disorder, diagnosed as 
psychosis not otherwise specified, was not present in service 
or until more than one year after discharge from service.  

3.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

4.  The veteran does not currently have PTSD as a result of 
his period of active service.  

CONCLUSION OF LAW

A psychiatric disorder, including PTSD was not incurred in or 
aggravated by service nor may a psychosis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause harm to the veteran.  
As such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's request to reopen the claim of service 
connection for PTSD was received in August 1997.  The Board 
concludes that information and discussion as contained in the 
August 1998 rating decision and the April 2001 Board decision 
that reopened the claim, the statement of the case issued in 
March 1999, the March 1999, and February and May 2004 
supplemental statements of the case, the September 2004 Board 
remand, and in the letter sent to the veteran in June 2003 
have provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit evidence showing 
that he has a psychiatric disorder, including PTSD which is 
related to military service; of what evidence was necessary 
to substantiate the claim for service connection; why the 
current evidence was insufficient to award the benefits 
sought, and instructed to submit any evidence in his 
possession.  The veteran also testified at a personal hearing 
at the RO before the undersigned member of the Board in 
August 2005.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how the claim was 
still deficient.  Clearly, from submissions by and on behalf 
of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  In this regard, VA obtained medical 
reports from all of the sources identified by the veteran, 
and requested research a search of unit records by U.S. Army 
and Joint Services Records Research Center (JSRRC), (formerly 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)).  The Board notes that there does not appear to 
be any outstanding available medical records that are 
relevant to this appeal.  

Finally, the Board notes that a "buddy statement" from a 
fellow soldier received from the veteran in December 2005, 
has not been considered by the RO.  The Board has considered 
remanding the appeal to the RO to consider this statement, 
but finds that no useful purpose would be served as the 
statement does not offer any new or probative information 
that was not already of record and considered previously by 
the RO.  The letter and a copy of one page of the soldier's 
DA Form 20 indicated that he was assigned to HHC 17th AVN Gp 
from November 14, 1970 to February 18, 1971, and that he 
pulled security guard duty with the 122nd Infantry in Phu 
Hiep Vietnam.  The question of whether the veteran was 
assigned to HHC 17th AVN Gp and served in Phu Hiep is not in 
dispute.  The veteran's personnel records, which were 
previously considered by the RO, confirmed that the veteran 
was assigned to HHC 17th AVN Gp from November 16, to December 
16, 1970.  Although the letter appeared to suggest that the 
veteran was assigned to the 122nd Infantry unit, the official 
service records for both soldiers clearly and unambiguously 
show that they were assigned to the same unit (HHC 17th AVN 
Gp).  Whether or not assignment to the same unit involved 
security guard duty with the 122nd Infantry is not material 
to the veteran's claim.  The letter did not provide any 
additional information which would serve to confirm any of 
the veteran's claimed stressors, and merely confirmed that 
both soldiers were assigned to the same unit for a short and 
overlapping period of time in Phu Hiep.  Since the letter 
does not include any additional probative information not 
already of record and considered by the RO, the Board finds 
no useful purpose would be served by remanding the appeal and 
that the veteran will not be prejudiced by adjudication of 
his claim at this time.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war.  
38 U.S.C.A. § 1110 (2005).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1131, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2005) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and the alleged stressor is combat-
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2005); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

Governing VA regulations provide that personality disorders 
are not diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. §§ 3.303(c), § 4.9, 4.127 (2005).  Accordingly, 
service connection for any personality disorder would not be 
warranted.


Factual Analysis

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence does not support a finding of service connection for 
a psychiatric disorder, including PTSD.  In this case, the 
diagnoses have included schizophrenia, psychoses not 
otherwise specified, and PTSD.  Schizophrenia is a psychosis, 
whereas PTSD is a neurosis.  Therefore, the Board will 
address each disability under the appropriate regulations.  

The medical evidence of record does not show that an acquired 
psychiatric disorder was present during service.  Contrary to 
the veteran's assertions that he had psychiatric problems in 
service and that this was the reason that he was discharged 
from service in November 1971, there is no evidence of any 
complaints, treatment, or diagnosis referable to any acquired 
psychiatric disorder, other than a personality disorder, 
characterized as immature personality, during service.  In 
fact, the veteran specifically denied any history of 
depression or excessive worry, trouble sleeping, nightmares, 
memory loss, or nervous trouble of any sort on Reports of 
Medical History for separation in October and November 1971.  
The first evidence of any psychiatric problem, diagnosed as 
schizophrenia, was noted on a private hospital report in 
April 1975, more than three years after discharge from 
service.  

As there was no evidence of a psychosis in service or within 
the one year presumptive period following discharge from 
service, and no competent evidence relating any current 
psychosis to military service, the Board finds no basis to 
grant service connection for an acquired psychiatric 
disorder, other than PTSD.  

Turning to the veteran's assertion that he has PTSD due to 
combat in Vietnam, the Board notes that the veteran has been 
examined by VA on at least two occasions during the pendency 
of this appeal.  The evidentiary record also includes the 
veteran's service medical and personnel records, a February 
1991 VA psychiatric examination, numerous VA outpatient 
records from 1982 to the present, private medical records for 
hospitalization in April 1975, a July 1987 Vet Center 
psychological evaluation report, letters from the veteran's 
wife, sister, and brother, and a transcript of a personal 
hearing at the RO before the undersigned member of the Board 
in August 2005.  

The evidence favorable to the veteran's claim consists of a 
July 1987 Vet Center psychological evaluation report, 
statements and testimony by family members, an October 1997 
VA psychiatric examination, and a report from JSRRC.  The 
statements and testimony by family members were to the effect 
that the veteran was not the same person when he came home 
from Vietnam.  They described him as nervous, anxious, 
irritable, paranoid, and restless.  He talked to himself, 
didn't sleep much, and could not hold a job for very long.  
The Vet Center and VA examination reports, both conducted by 
clinical psychologists, included a description of the 
veteran's history of stressors and symptoms, and rendered a 
diagnosis of PTSD related to service.  It is evident that the 
diagnosis of both examiner's was based primarily on the 
veteran's self-described history without having reviewed the 
claims file or of any additional medical records.  Both 
reports include a number of inconsistent statements by the 
veteran concerning his stressors and the onset of his 
symptoms and neither examiner offered any analysis or 
explanation for the discrepancies.  In fact, in rendering the 
diagnosis of PTSD, the VA examiner pointed specifically to 
the fact that the veteran's psychotic symptoms first emerged 
during combat.  Not only did the service medical records not 
show any evidence of a psychosis in service, but the veteran 
specifically denied any history of psychiatric symptoms on 
two occasions prior to his discharge from service.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  This is particularly true where there has been a 
considerable passage of time between punitive stressful 
events recounted by a veteran and the onset of alleged PTSD.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991).  Thus, the Board finds these opinions 
are of little probative value and do not rise to competent 
evidence relating any current psychiatric disorder to 
service.  

The veteran's service personnel records showed that he served 
in Vietnam from November 1970 to November 1971.  He was 
initially assigned to HHC 17th Avn Gp (Cbt) as a security 
guard from November 16, to December 16, 1970.  He was 
reassigned to the 180th Avn Co (ASH) as a supply clerk from 
December 16, 1970 to November 9, 1971, when he was returned 
to the States and given an administrative discharge under 
general conditions.  He was not authorized to wear the Combat 
Infantry Badge and did not receive any awards or decorations 
denoting combat.  

The veteran's contention that he was given a general 
discharge because he was having psychiatric problems in 
service is not supported by the record.  When examined by VA 
in February 1991, the veteran stated that he was given a 
general discharge because he tested positive for drugs.  
Furthermore, his DD 214 shows that he was administratively 
discharged under general conditions for unsuitability because 
of character and behavioral problems.  

The service medical records showed no complaints, treatment, 
or diagnosis referable to any psychiatric problems.  
Moreover, the veteran specifically denied any history of 
depression or excessive worry, frequent trouble sleeping, 
frequent or terrifying nightmares, or nervous trouble of any 
sort on Reports of Medical History for separation from 
service in October and November 1971.  The examination 
reports noted character behavior disorder, immature 
personality.  His personnel records showed that his conduct 
and efficiency from December 1970 to November 1971, was rated 
unsatisfactory, and that he was reduced one grade in rank in 
October 1971, according to the veteran, for unauthorized 
absence.  The fact that the veteran was found to have a 
character behavior disorder, characterized as immature 
personality, and was given an administrative discharge under 
general conditions rather than an honorable discharge weighs 
against his unsubstantiated assertions that he had an 
acquired psychiatric disorder in service.  As noted above, 
personality disorders are not considered diseases for VA 
compensation purposes, and hence any disability resulting 
therefrom cannot be service connected.

The also notes that the veteran has also given a number of 
inconsistent statements concerning his claimed stressors.  
When diagnosed with PTSD by the Vet Center counselor in July 
1989, the veteran reported that he felt self-hatred for a 
"gook" that he killed in Vietnam.  In a statement in 1990, 
the veteran reported that one night when he was on guard duty 
in a tower, he saved the life of his best friend who was 
drunk and passed out when they came under enemy attack.  When 
he couldn't wake his friend, he carried him to the opening 
and dropped him down to the ground.  His friend wasn't 
injured in the fall but still didn't wake up.  He said that 
he collected their weapons and started down the ladder when 
it broke and caused him to fall and injure his knee.  He said 
that his injury was not that bad and that he started dragging 
his friend before he finally came too, and that they made it 
to the bunker just before two mortar rounds hit the tower.  
When describing the same incident in December 2001, he said 
that he and his friend were climbing down from the tower 
after a mortar round hit the structure, that his friend fell 
and hurt his knee, and that he had to pull him to safety.  

On VA examination in October 1997, the veteran reported that 
he started experiencing psychotic symptoms immediately after 
the mortar attack and that his symptoms have persisted ever 
since.  When evaluated at the Vet Center in 1987, he said 
that his symptoms began after he was discharged from service.  
On VA examination in November 2003, the veteran reported the 
onset of psychotic symptoms in the late 1970's.  

In 1990, he said that he broke down in front of his 
commanding officer (CO) and that his CO felt that he couldn't 
handle the stress and gave him a honorable discharge.  He 
repeated essentially the same assertions in April 1992.  
However, in a statement in June 1994, he said that it was 
obvious that he had psychiatric problems in service and that 
his CO "should" have seen this and referred him for 
treatment.  

The veteran's service personnel records show that he was 
assigned to an infantry unit as a security guard for one 
month, then reassigned to an aviation group as a supply clerk 
for the remaining 11 months of service in Vietnam.  He was 
not authorized to wear the Combat Infantry Badge and did not 
receive any awards or decorations denoting combat.  Since the 
veteran is not shown to have engaged in combat with the 
enemy, his bare allegations of service stressors are 
insufficient; the stressors must be corroborated by official 
service records or other credible supporting evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).  Although the veteran has made some 
inconsistent statements concerning the claimed stressors in 
this case, the Board does note that JSRRC has provided 
information that documents that there were some mortar 
attacks in the veteran's command in late 1970 to mid-1971.  

However, despite JSRRC's report regarding the claimed 
stressors in this case, which can be found to be 
corroborating evidence regarding the veteran's claim of 
mortar attacks at the base on which he was stationed while in 
Vietnam, the Board finds that disposition of this case turns 
on the absence of competent medical evidence either linking 
an acquired psychiatric disorder to service or such evidence 
finding a current diagnosis of PTSD tenable.  In this regard, 
in November 2003, the veteran was afforded VA psychiatric 
examination by a panel of three board certified psychiatrists 
for the specific purpose of determining the nature and 
etiology of his psychiatric problems and whether he had PTSD 
as a result of military service.  The report indicated that 
the veteran and his wife were interviewed at length, that the 
claims file was reviewed, and included a detailed description 
of the veteran's medical history.  It was the unanimous 
opinion of the panel that the veteran did not meet the 
criteria for PTSD, and that his current psychiatric disorder, 
diagnosed as a psychosis not otherwise specified, was not 
related to service, and was most likely related to his 
history of drug and alcohol abuse.  The report indicated that 
the veteran was questioned in detail about each of the 
criteria for a diagnosis of PTSD, and that his stressor 
exposure under Category A was marginal at best.  Even 
assuming that Category A was satisfied, they concluded that 
the veteran did not meet the criteria for the remaining 
Categories for a diagnosis of PTSD.  

The Board finds that the preponderance of the competent 
medical evidence of record establishes that the veteran does 
not, in fact, meet the diagnostic criteria for PTSD.  The 
Board attaches significant weight to the November 2003 VA 
psychiatric opinion which was obtained for the express 
purpose of clarifying the veteran's psychiatric picture.  The 
Board finds the panel opinion most persuasive as it was based 
on a detailed analysis of all of the evidence of record, 
including the favorable diagnosis of record, and an extensive 
evaluation of the veteran.  The opinion included a detailed 
discussion of all relevant facts, addressed the various 
manifestations suggestive of other possible diagnoses, and 
offered a rational and plausible explanation for concluding 
that the veteran does not have an acquired psychiatric, 
including PTSD which is related to service.  It is also 
significant that the opinion was rendered in light of the 
DSM-IV criteria, which utilizes a more subjective standard 
for diagnosing PTSD.  38 C.F.R. § 4.125 (2005); see also 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

While the veteran believes that his current psychiatric 
problems are related to service, as a layperson, he is not 
competent to offer an opinion as to medical causation or 
etiology.  Epps v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 
Vet. App. 492 (1992).  See also Franzen v. Brown, 9 Vet. 
App. 235 (1996).  

As there is no evidence of a psychiatric disorder in service, 
no basis for consideration of presumptive incurrence or 
aggravation of a psychosis, and no current diagnosis of PTSD 
based on an independently verifiable in-service stressor and 
the constellation of symptoms associated with that disorder, 
service connection for a psychiatric disorder, including PTSD 
is denied.  




ORDER

Service connection for a psychiatric disorder, including PTSD 
is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


